 

Exhibit 10.3

FORM OF CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is made as of this     day of
             , 2007, by and between INLAND WESTERN RETAIL REAL ESTATE TRUST,
INC., a Maryland corporation (“IWEST”), and                                     
(the “Consultant”).

RECITALS:

A.            IWEST is a real estate investment trust which owns, operates and
acquires a diversified portfolio of real estate, primarily multi-tenant shopping
centers and single-user net lease properties (the “Business”).

B.            IWEST, IWEST Acquisition 1, Inc., IWEST Acquisition 2, Inc., IWEST
Acquisition 3, Inc., IWEST Acquisition 4, Inc., Inland Western Retail Real
Estate Advisory Services, Inc. (the “Advisor”), Inland Southwest Management
Corp. (“Southwest”), Inland Northwest Management Corp. (“Northwest”), Inland
Western Management Corp. (“Western”), Inland Real Estate Investment Corporation,
and IWEST Merger Agent, LLC, in its capacity as agent for certain stockholders,
have entered into that certain Agreement and Plan of Merger, dated as of
                       , 2007 (the “Merger Agreement”), pursuant to which the
Advisor, Southwest, Northwest and Western will each become a wholly-owned
subsidiary of IWEST and/or its Affiliates (as defined herein) (collectively, the
“Mergers”).

C.            Consultant, as an officer of an Affiliate of the Advisor has
obtained certain unique and particular talents and abilities with regard to the
Business and will provide IWEST with strategic and operational assistance for
the Engagement Term (as defined herein), including, without limitation making
recommendations and providing guidance to IWEST as to prospective investment,
financing, acquisition, disposition, development, joint venture and other real
estate opportunities contemplated from time to time by IWEST and the Board of
Directors (collectively, the “Consulting Services”).  For purposes herein, the
term (i) “Affiliate” means a person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the person specified and (ii) “control” or any similar term means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
shares, by contract or otherwise.

D.            The Consultant will receive benefits from consummating the Mergers
as a shareholder of one or more of the Advisor, Southwest, Northwest and
Western.

E.             IWEST and the Consultant are entering into this Agreement
concurrently with the execution of the Merger Agreement, subject to the terms,
conditions and covenants hereinafter set forth.  Terms not otherwise defined
herein shall have the meaning ascribed to the term in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, the receipt and sufficiency of which is hereby
acknowledged, the Consultant and IWEST hereby agree as follows:






--------------------------------------------------------------------------------


 


ARTICLE I


1.1           ENGAGEMENT.  IWEST HEREBY ENGAGES CONSULTANT ON A NON-EXCLUSIVE
BASIS, AND CONSULTANT HEREBY ACCEPTS SUCH ENGAGEMENT UPON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH.  UPON REASONABLE PRIOR NOTICE TO CONSULTANT,
THE CONSULTANT SHALL USE HIS COMMERCIALLY REASONABLE EFFORTS TO PROVIDE IWEST
WITH THE CONSULTING SERVICES AT THE CHIEF EXECUTIVE OFFICER OF IWEST’S OR
IWEST’S BOARD’S REQUEST.  AT THE CHIEF EXECUTIVE OFFICER OF IWEST’S OR ITS
BOARD’S REQUEST, CONSULTANT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ATTEND
MEETINGS OF SENIOR MANAGEMENT OF IWEST WITH RESPECT TO THE NEAR AND LONG-TERM
OPERATIONS OF IWEST AND ITS AFFILIATES.  CONSULTANT SHALL ALSO PROVIDE SUCH
ADDITIONAL SERVICES AS MAY BE REASONABLY REQUESTED FROM TIME TO TIME BY THE
BOARD, CONSISTENT WITH THE SERVICES PROVIDED TO IWEST OR ANY SERVICE PROVIDER
PRIOR TO THE DATE OF THIS AGREEMENT BY CONSULTANT, OTHER THAN THOSE SERVICES
THAT ARE CONTEMPLATED TO BE PROVIDED PURSUANT TO THE SERVICES AGREEMENTS (AS
DEFINED IN THE MERGER AGREEMENT) AS OF THE DATE OF THIS AGREEMENT.  THE
CONSULTING SERVICES TO BE PROVIDED HEREUNDER REQUIRE CONSULTANT TO ATTEND, AT
THE CHIEF EXECUTIVE OFFICER OF IWEST’S OR ITS BOARD OF DIRECTORS’ REQUEST,
CERTAIN MEETINGS OF THE BOARD OF DIRECTORS OR MANAGEMENT TEAM OF IWEST OF THE
KIND AND NATURE ATTENDED BY CONSULTANT PRIOR TO THE DATE OF THIS AGREEMENT
(I.E., BOARD OF DIRECTORS MEETINGS, MANAGEMENT COMMITTEE MEETINGS, AUDIT
COMMITTEE MEETINGS AND ACQUISITION COMMITTEE MEETINGS).  CONSULTANT ACKNOWLEDGES
THE CONSULTING SERVICES ARE IN ADDITION TO, AND IN NO WAY LIMIT, CONSULTANT’S
DUTIES, AS APPLICABLE, TO IWEST AS A DIRECTOR OF IWEST BUT NOTHING IN THIS
AGREEMENT SHALL HAVE THE EFFECT OF EXPANDING THE SCOPE OF FIDUCIARY DUTIES THAT
CONSULTANT MAY OWE IWEST UNDER APPLICABLE LAW.  IWEST ACKNOWLEDGES THAT
CONSULTANT IS PROVIDING THE CONSULTING SERVICES SOLELY IN HIS CAPACITY AS A
CONSULTANT AND NOT AS A DIRECTOR, IF APPLICABLE, AND THAT, WITH RESPECT TO
CONSULTING SERVICES, CONSULTANT’S STATUS SHALL BE THAT OF AN INDEPENDENT
CONTRACTOR, AND NOT THAT OF AN AGENT OR EMPLOYEE OF IWEST.  CONSULTANT SHALL NOT
HOLD HIMSELF OUT AS, NOR CLAIM TO BE ACTING AS, AN EMPLOYEE OR AGENT OF IWEST
SOLELY AS A RESULT OF PROVIDING THE CONSULTING SERVICES.  CONSULTANT IS NOT
AUTHORIZED TO, AND SHALL NOT, MAKE OR UNDERTAKE ANY AGREEMENT, UNDERSTANDING,
WAIVER OR REPRESENTATION ON BEHALF OF IWEST IN HIS CAPACITY AS CONSULTANT,
EXCEPT AS MAY BE PROVIDED IN A SEPARATE ANCILLARY AGREEMENT.


1.2           ACTIVITIES AND DUTIES DURING ENGAGEMENT.  CONSULTANT REPRESENTS
AND WARRANTS TO IWEST THAT HE IS ABLE TO ACCEPT ENGAGEMENT BY IWEST AS
CONSULTANT; PROVIDED, HOWEVER, THAT CONSULTANT AND IWEST ACKNOWLEDGE AND AGREE
THAT CONSULTANT WILL DEVOTE A LIMITED AMOUNT OF TIME TO HIS DUTIES HEREUNDER,
AND NOTHING CONTAINED HEREIN SHALL RESTRICT CONSULTANT FROM BEING EMPLOYED BY OR
ACCEPTING EMPLOYMENT, CONSULTING ARRANGEMENTS OR OTHER POSITIONS WITH IWEST OR
OTHER BUSINESSES, INCLUDING BUSINESSES THAT MAY COMPETE WITH THE BUSINESS
CONDUCTED BY IWEST, PROVIDED THAT SUCH ACTIVITIES DO NOT VIOLATE ARTICLE IV
HEREOF.


ARTICLE II


2.1           TERM.


(A)           UNLESS TERMINATED EARLIER IN ACCORDANCE WITH SECTION 2.1(B) OR
SECTION 2.1(C) HEREOF, THE TERM OF THIS AGREEMENT SHALL AUTOMATICALLY COMMENCE
ON THE CLOSING DATE (AS DEFINED IN THE MERGER AGREEMENT) (BUT ONLY UPON THE
CLOSING DATE) HEREOF AND SHALL LAST FOR A PERIOD OF THREE (3) YEARS (SUCH PERIOD
BEING HEREINAFTER REFERRED TO AS THE “TERM”).  NOTWITHSTANDING THE FOREGOING,
IWEST MAY TERMINATE THIS AGREEMENT AT ANY


 

2


--------------------------------------------------------------------------------



 


TIME, WITH OR WITHOUT CAUSE (THE TERM, AS IT MAY BE EXTENDED OR TERMINATED
PURSUANT TO THIS ARTICLE II, IS HEREIN REFERRED TO AS THE “ENGAGEMENT TERM”).


(B)           THE CONSULTANT SHALL HAVE THE OPTION, BUT NOT THE OBLIGATION, TO
TERMINATE THE ENGAGEMENT TERM UPON THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:

(I)                                     DISABILITY OF CONSULTANT.  FOR PURPOSES
OF THIS AGREEMENT, THE TERM “DISABILITY” (OR ANY SIMILAR TERM) SHALL MEAN ANY
BODILY INJURY, DISEASE, ILLNESS, OR EMOTIONAL OR NERVOUS DISORDER THAT PREVENTS
THE CONSULTANT FROM PERFORMING ANY OR ALL CONSULTING SERVICES FOR A PERIOD OF AT
LEAST THIRTY (30) CONSECUTIVE DAYS;

(II)                                  THE FAILURE OF IWEST TO PERFORM ITS
OBLIGATIONS PROVIDED HEREIN AND THE CONTINUANCE OF SUCH FAILURE FOR A PERIOD OF
THIRTY (30) CONSECUTIVE DAYS AFTER RECEIPT BY IWEST FROM THE CONSULTANT OF
WRITTEN NOTICE OF SUCH FAILURE TO PERFORM ; OR

(III)                               THE OCCURRENCE OF A CHANGE IN CONTROL EVENT
(AS DEFINED HEREIN).


(C)           THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE UPON THE DEATH OF
CONSULTANT.


2.2           DEFINITION OF “CHANGE IN CONTROL EVENT”.

A “Change in Control Event” means the occurrence of one or more of the
following:


(A)           ANY SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE TRANSACTION OR
A SERIES OF RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
IWEST TO ANY PERSON OR GROUP OF RELATED PERSONS FOR PURPOSES OF SECTION 13(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED; PROVIDED, HOWEVER, THAT ANY
SALE, LEASE, EXCHANGE OR TRANSFER TO (INCLUDING, WITHOUT LIMITATION, ANY MERGER
OR OTHER BUSINESS COMBINATION WITH OR INTO) ANY OF THE FOLLOWING SHALL NOT
CONSTITUTE A CHANGE IN CONTROL EVENT:  (I) ANY AFFILIATE CONTROLLED BY IWEST,
(II) INLAND REAL ESTATE CORPORATION, (III) INLAND AMERICAN REAL ESTATE TRUST,
INC., (IV) THE INLAND GROUP, INC., OR (V) ANY AFFILIATE CONTROLLED BY ANY OF THE
PERSONS LISTED IN CLAUSES (I) THROUGH (IV) ABOVE (ALL OF THE ENTITIES DESCRIBED
IN CLAUSES (I) THROUGH (V) ABOVE TO BE HEREINAFTER SOMETIMES REFERRED TO AS THE
“INLAND COMPANIES”);


(B)           THE APPROVAL BY THE HOLDERS OF THE OUTSTANDING SHARES OF IWEST OF
ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF IWEST;


(C)           ANY PERSON OR GROUP OF RELATED PERSONS (OTHER THAN ANY ONE OR MORE
OF THE INLAND COMPANIES) SHALL BECOME THE OWNER, DIRECTLY OR INDIRECTLY,
BENEFICIALLY OR OF RECORD, OF SHARES OF IWEST REPRESENTING MORE THAN TWENTY-FIVE
PERCENT (25%) OF THE AGGREGATE ORDINARY VOTING POWER REPRESENTED BY THE ISSUED
AND OUTSTANDING COMMON SHARES OF IWEST; OR


(D)           FOLLOWING ANY CHANGE IN THE COMPOSITION OF THE BOARD OF DIRECTORS
OF IWEST, A MAJORITY OF THE BOARD OF DIRECTORS OF IWEST ARE NOT EITHER (I)
MEMBERS OF THE


 

3


--------------------------------------------------------------------------------



 


BOARD OF DIRECTORS OF IWEST AS OF THE DATE HEREOF, OR (II) MEMBERS OF THE BOARD
OF DIRECTORS OF IWEST WHOSE NOMINATION FOR ELECTION OR ELECTION TO THE BOARD OF
DIRECTORS OF IWEST HAS BEEN RECOMMENDED, APPROVED OR RATIFIED BY AT LEAST EIGHTY
PERCENT (80%) OF THE BOARD OF DIRECTORS OF IWEST THEN IN OFFICE WHO WERE EITHER
MEMBERS OF THE BOARD OF DIRECTORS OF IWEST AS OF THE DATE HEREOF OR WHOSE
ELECTION AS A MEMBER OF THE BOARD OF DIRECTORS OF IWEST WAS PREVIOUSLY SO
APPROVED.


2.3           CESSATION OF RIGHTS AND OBLIGATIONS: SURVIVAL OF CERTAIN
PROVISIONS.  ON THE DATE OF EXPIRATION OR TERMINATION OF THE ENGAGEMENT TERM FOR
ANY REASON, ALL OF THE RESPECTIVE RIGHTS, DUTIES, OBLIGATIONS AND COVENANTS OF
THE PARTIES HERETO, AS SET FORTH HEREIN, SHALL, EXCEPT AS SPECIFICALLY PROVIDED
HEREIN TO THE CONTRARY, CEASE AND BECOME OF NO FURTHER FORCE OR EFFECT AS OF THE
DATE OF SAID TERMINATION, AND SHALL ONLY SURVIVE AS EXPRESSLY PROVIDED FOR
HEREIN.


ARTICLE III


3.1           NO COMPENSATION.  DURING THE ENGAGEMENT TERM, IWEST SHALL NOT PAY
TO CONSULTANT, AND CONSULTANT SHALL NOT BE ENTITLED TO RECEIVE, ANY SALARY OR
OTHER COMPENSATION FOR HIS SERVICES PROVIDED UNDER THIS AGREEMENT.


3.2           REIMBURSEMENT OF EXPENSES.  IWEST SHALL REIMBURSE CONSULTANT FOR
ALL ORDINARY AND NECESSARY OUT-OF-POCKET BUSINESS EXPENSES INCURRED BY HIM AND
IN CONNECTION WITH PERFORMING CONSULTING SERVICES AT THE REQUEST OF IWEST OR
IWEST’S BOARD HEREUNDER, IN THE MANNER AND TIME CONSISTENT WITH IWEST’S POLICY
GOVERNING REIMBURSEMENT OF EXPENSES INCURRED BY EMPLOYEES.


ARTICLE IV


4.1           ASSIGNMENT.  THIS AGREEMENT OR ANY RIGHT OR INTEREST HEREUNDER MAY
NOT BE ASSIGNED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY HERETO.  CONSULTANT SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF IWEST,
EMPLOY, CONTRACT WITH OR USE THE SERVICES OF ANY THIRD PARTY IN CONNECTION WITH
THE PERFORMANCE OF ANY OF THE SERVICES TO BE RENDERED UNDER THIS AGREEMENT, OR
OTHERWISE DESIGNATE THE RESPONSIBILITY OF PERFORMANCE OF ANY SERVICES TO BE
RENDERED UNDER THIS AGREEMENT TO ANY THIRD PARTY.  ANY ATTEMPTED ASSIGNMENT,
DESIGNATION, EMPLOYMENT OR USE IN VIOLATION OF THIS SECTION 4.1 SHALL BE VOID
AND OF NO FORCE OR EFFECT.


4.2           NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  CONSULTANT HEREBY
ACKNOWLEDGES AND AGREES THAT AS A RESULT OF HIS ENGAGEMENT HEREUNDER HE MAY
ACQUIRE AND USE INFORMATION OF A SPECIAL AND UNIQUE NATURE AND VALUE
SPECIFICALLY RELATING TO IWEST THAT IS NOT GENERALLY KNOWN TO THE PUBLIC SUCH AS
FINANCIAL OR OPERATING INFORMATION, BUSINESS OR STRATEGIC PLANS IDENTIFIED AS
SUCH, PROPERTY ACQUISITION MEMORANDUMS OR APPRAISALS, ENTITY VALUATION OR
MODELS, AND EMPLOYEE RECORDS (ALL SUCH INFORMATION BEING HEREINAFTER REFERRED TO
AS “CONFIDENTIAL INFORMATION”); PROVIDED, HOWEVER, THAT ANY INFORMATION
CONCERNING TENANTS OR PROSPECTIVE TENANTS OF, INVESTORS OR POTENTIAL INVESTORS,
OR MEMBERS OF ANY BROKER-DEALER GROUP OR POTENTIAL BROKER-DEALER GROUP TO, OR
OF, IWEST SHALL NOT CONSTITUTE “CONFIDENTIAL INFORMATION” UNLESS IWEST IS
SUBJECT TO A CONFIDENTIALITY AGREEMENT CONCERNING SUCH INFORMATION.  CONSULTANT
FURTHER ACKNOWLEDGES AND AGREES THAT THE CONFIDENTIAL INFORMATION IS OF GREAT
VALUE TO IWEST


 

4


--------------------------------------------------------------------------------



 


AND THAT THE RESTRICTIONS AND AGREEMENTS CONTAINED IN THIS AGREEMENT ARE
REASONABLY NECESSARY TO PROTECT THE CONFIDENTIAL INFORMATION AND THE GOODWILL OF
IWEST AND ITS SUBSIDIARIES.  ACCORDINGLY, CONSULTANT HEREBY COVENANTS AND AGREES
THAT:


(A)           DURING THE ENGAGEMENT TERM OR AT ANY TIME THEREAFTER, EXCEPT TO
THE EXTENT AUTHORIZED BY IWEST OR ITS AFFILIATES, CONSULTANT WILL NOT, DIRECTLY
OR INDIRECTLY, DIVULGE TO ANY PERSON, FIRM, CORPORATION, LIMITED LIABILITY,
COMPANY OR OTHER ORGANIZATION, OTHER THAN IWEST OR ANY OF ITS SUBSIDIARIES
(COLLECTIVELY, “THIRD PARTIES”), OR USE OR CAUSE OR AUTHORIZE ANY THIRD PARTIES
TO USE, ANY CONFIDENTIAL INFORMATION (WHETHER OR NOT IDENTIFIED BY IWEST AS
CONFIDENTIAL), EXCEPT TO THE EXTENT REQUIRED BY LAW (AND THEN ONLY TO THE EXTENT
REQUIRED BY LAW AND WITH REASONABLE PRIOR NOTICE TO IWEST AND ITS BOARD OF
DIRECTORS OF SUCH DISCLOSURE); AND


(B)           UPON THE TERMINATION OF THE ENGAGEMENT TERM, CONSULTANT SHALL
DELIVER OR CAUSE TO BE DELIVERED TO IWEST ANY AND ALL CONFIDENTIAL INFORMATION,
INCLUDING DRAWINGS, NOTEBOOKS, KEYS, DATA AND OTHER DOCUMENTS AND MATERIALS
BELONGING TO IWEST OR ITS SUBSIDIARIES WHICH IS IN HIS POSSESSION OR UNDER HIS
CONTROL RELATING TO IWEST OR ITS SUBSIDIARIES, REGARDLESS OF THE MEDIUM UPON
WHICH IT IS STORED, AND WILL DELIVER TO IWEST UPON SUCH TERMINATION OF THE
ENGAGEMENT TERM ANY OTHER PROPERTY OF IWEST OR ITS SUBSIDIARIES WHICH IS IN HIS
POSSESSION OR UNDER HIS CONTROL; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE
FOREGOING, CONSULTANT SHALL NOT BE REQUIRED TO DELIVER OR CAUSE TO BE DELIVERED
TO IWEST ANY CONFIDENTIAL INFORMATION (I) IN THE POSSESSION OF CONSULTANT
RECEIVED BY CONSULTANT IN HIS CAPACITY AS A DIRECTOR OF IWEST OR (II) IF
CONSULTANT IS OTHERWISE EMPLOYED BY, OR PROVIDING OTHER SERVICES DIRECTLY OR
INDIRECTLY THROUGH AN AFFILIATE OF THE INLAND GROUP, INC., TO IWEST OR ITS
SUBSIDIARIES.

Nothing contained in this Section 4.2 shall prohibit or restrict any party from
disclosing any information (including Confidential Information):  (a) the
disclosure of which is necessary to comply with any applicable laws, including,
without limitation, federal or state securities laws, or any exchange listing or
similar rules and regulations; (b) the disclosure of which is ordered pursuant
to a subpoena or other order from a court or governmental body of competent
jurisdiction; (c) which is now, or hereafter is made, generally available to the
public other than by disclosure in violation of this Agreement; (d) which was
disclosed to the disclosing party by a Third Party that the disclosing party, in
good faith, believes was not bound by an obligation of confidentiality; or (e)
with respect to which IWEST has consented to the form and content of any such
disclosure.  If any party learns that disclosure of such information is sought
in or by a court or governmental body of competent jurisdiction or through other
means, such party shall (1) give prompt notice to the other party prior to
making such disclosure and allow such other party, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information, (2) reasonably cooperate with such other party in its
efforts to prevent, or obtain a protective order for, such disclosure, and (3)
disclose the minimum amount of information required to be disclosed.


4.3           REMEDIES.  CONSULTANT HEREBY ACKNOWLEDGES AND AGREES THAT THE
CONSULTING SERVICES TO BE RENDERED BY HIM TO IWEST HEREUNDER ARE OF A SPECIAL
AND UNIQUE NATURE AND THAT IT WOULD BE VERY DIFFICULT OR IMPOSSIBLE TO MEASURE
THE DAMAGES RESULTING FROM A BREACH OF THIS AGREEMENT. CONSULTANT HEREBY FURTHER
ACKNOWLEDGES AND AGREES THAT THE RESTRICTIONS HEREIN ARE


 

5


--------------------------------------------------------------------------------



 


REASONABLE AND NECESSARY FOR THE PROTECTION OF THE BUSINESS AND THE GOODWILL OF
IWEST AND ITS SUBSIDIARIES AND THAT A VIOLATION BY THE CONSULTANT OF ANY SUCH
COVENANT COULD CAUSE IRREPARABLE DAMAGE TO IWEST OR ITS SUBSIDIARIES. 
CONSULTANT THEREFORE AGREES THAT ANY BREACH BY HIM OF ANY OF THE COVENANTS OR
PROVISIONS OF ARTICLE IV OF THIS AGREEMENT SHALL ENTITLE IWEST OR ITS
SUBSIDIARIES, IN ADDITION TO ANY OTHER REMEDY AVAILABLE TO THEM UNDER THIS
AGREEMENT, AT LAW OR IN EQUITY, TO A TEMPORARY AND PERMANENT INJUNCTION OR ANY
OTHER APPLICABLE DECREE OF SPECIFIC PERFORMANCE, WITHOUT ANY BOND OR SECURITY
BEING REQUIRED THEREOF, IN ORDER TO ENJOIN SUCH BREACH.  THE PARTIES UNDERSTAND
AND INTEND THAT EACH COVENANT, PROVISION AND RESTRICTION AGREED TO IN THIS
ARTICLE IV SHALL BE CONSTRUED AS SEPARATE AND DIVISIBLE FROM EVERY OTHER
PROVISION AND RESTRICTION AND THAT THE UNENFORCEABILITY OF ANY ONE PROVISION OR
RESTRICTION SHALL NOT LIMIT THE ENFORCEABILITY, IN WHOLE OR IN PART, OF ANY
OTHER PROVISION OR RESTRICTION AND THAT ONE OR MORE OF ALL OF SUCH PROVISIONS OR
RESTRICTIONS MAY BE ENFORCED, IN WHOLE OR IN PART, AS THE CIRCUMSTANCES WARRANT.


ARTICLE V
MISCELLANEOUS


5.1           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR DELIVERED:
(I) WHEN DELIVERED PERSONALLY OR BY COMMERCIAL MESSENGER; (II) ONE BUSINESS DAY
FOLLOWING DEPOSIT WITH A RECOGNIZED OVERNIGHT COURIER SERVICE, PROVIDED SUCH
DEPOSIT OCCURS PRIOR TO THE DEADLINE IMPOSED BY SUCH SERVICE FOR OVERNIGHT
DELIVERY; (III) WHEN TRANSMITTED, IF SENT BY FACSIMILE COPY, PROVIDED
CONFIRMATION OF RECEIPT IS RECEIVED BY SENDER AND SUCH NOTICE IS SENT BY AN
ADDITIONAL METHOD PROVIDED HEREUNDER, IN EACH CASE ABOVE PROVIDED SUCH
COMMUNICATION IS ADDRESSED TO THE INTENDED RECIPIENT THEREOF AS SET FORTH BELOW:

 

To Consultant at

 

 

 

 

 

2901 Butterfield Road

 

 

 

 

Oak Brook, Illinois 60523

 

 

 

 

Facsimile: (630) 218-8033

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Jenner & Block LLP

 

 

 

 

330 N. Wabash Avenue

 

 

 

 

Chicago, IL 60611-7603

 

 

 

 

Attn:  Arnold S. Harrison

 

 

 

 

Facsimile: (312) 923-2702

 

 

 

 

 

 

 

 

To IWEST at:

Inland Western Retail Real Estate Trust, Inc.

 

 

 

 

2901 Butterfield Road

 

 

 

 

Oak Brook, Illinois 60523

 

 

 

 

Attn:_____________

 

 

 

 

Facsimile:_____________

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------


 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Duane Morris LLP

 

 

 

 

227 West Monroe Street

 

 

 

 

Suite 3400

 

 

 

 

Chicago, Illinois 60606

 

 

 

 

Attn:  David J. Kaufman

 

 

 

 

Facsimile: (312) 499-6701

 

 

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.


5.2           ENTIRE AGREEMENT; AMENDMENTS, ETC.   THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO, AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF.  NO
MODIFICATION, AMENDMENT, WAIVER OR ALTERATION OF THIS AGREEMENT OR ANY PROVISION
OR TERM HEREOF SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING, EXECUTED BY BOTH PARTIES HERETO, AND ANY WAIVER SO GIVEN SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
GIVEN.


5.3           SUCCESSORS AND ASSIGNS.   SUBJECT TO THE TERMS AND RESTRICTIONS
CONTAINED IN SECTION 4.1 ABOVE, THIS AGREEMENT SHALL BE BINDING UPON, AND INURE
TO THE BENEFIT OF, AND SHALL BE ENFORCEABLE BY, THE SUCCESSORS, ASSIGNEES AND
TRANSFEREES OF IWEST AND ITS CURRENT OR FUTURE SUBSIDIARIES.


5.4           NO CONSTRUCTIVE WAIVERS.   NO FAILURE OR DELAY ON THE PART OF ANY
PARTY HERETO IN EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER OR PURSUANT
HERETO SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY HEREUNDER
OR PURSUANT THERETO.


5.5           SEVERABILITY.   WHEREVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW BUT, IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.  IF ANY PART OF ANY
COVENANT OR OTHER PROVISION IN THIS AGREEMENT IS DETERMINED BY A COURT OF LAW TO
BE OVERLY BROAD THEREBY MAKING THE COVENANT UNENFORCEABLE, THE PARTIES HERETO
AGREE, AND IT IS THEIR DESIRE, THAT THE COURT SHALL SUBSTITUTE A JUDICIALLY
ENFORCEABLE LIMITATION IN ITS PLACE, AND THAT AS SO MODIFIED THE COVENANT SHALL
BE BINDING UPON THE PARTIES AS IF ORIGINALLY SET FORTH HEREIN.


5.6           COMPLIANCE AND HEADINGS.   THE HEADINGS IN THIS AGREEMENT ARE
INTENDED TO BE FOR CONVENIENCE AND REFERENCE ONLY, AND SHALL NOT DEFINE OR LIMIT
THE SCOPE, EXTENT OR INTENT OR OTHERWISE AFFECT THE MEANING OF ANY PORTION
HEREOF.


5.7           GOVERNING LAW.   THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE
GOVERNED BY, INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF ILLINOIS.


 

7


--------------------------------------------------------------------------------



 


5.8           ARBITRATION   ALL DISPUTES UNDER THIS AGREEMENT AMONG THE PARTIES
TO THIS AGREEMENT WHICH ARE NOT RESOLVED WITHIN THIRTY (30) DAYS OF A PARTY’S
SENDING OF A NOTICE OF DISPUTE WITH RESPECT THERETO (EACH AN “ARBITRATED
CLAIM”), SHALL BE RESOLVED BY BINDING ARBITRATION, AND EACH PARTY HERETO HEREBY
WAIVES ANY RIGHT IT MAY OTHERWISE HAVE TO SUCH A RESOLUTION OF ANY ARBITRATED
CLAIM BY ANY MEANS OTHER THAN ARBITRATION PURSUANT TO THIS SECTION 5.8.  AS A
MINIMUM SET OF RULES IN THE ARBITRATION, THE PARTIES AGREE AS FOLLOWS:


(A)           THE PLACE OF THE ARBITRATION SHALL BE CHICAGO, ILLINOIS.  THE
ARBITRATION MUST BE HELD IN THE ENGLISH LANGUAGE IN ACCORDANCE WITH THE
STREAMLINED ARBITRATION RULES AND PROCEDURES OF JAMS IN EFFECT ON THE DATE
HEREOF, EXCEPT AS MODIFIED BY THIS AGREEMENT. THE ARBITRATION SHALL BE GOVERNED
BY THE ILLINOIS CODE OF CIVIL PROCEDURE.


(B)           THE ARBITRATION WILL BE HELD BEFORE A SINGLE ARBITRATOR SELECTED
BY (I) IWEST AND (II) THE CONSULTANT.  IF THE PARTIES IN INTEREST CANNOT AGREE
ON AN ARBITRATOR WITHIN FOURTEEN (14) DAYS OF THE DELIVERY OF AN ARBITRATION
DEMAND, JAMS WILL APPOINT SUCH ARBITRATOR.  THE ARBITRATOR WILL BE KNOWLEDGEABLE
REGARDING COMMERCIAL TRANSACTIONS SIMILAR IN NATURE TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


(C)           ANY PARTY OR PARTIES INITIATING ARBITRATION (THE “ARBITRATION
CLAIMANTS”) WILL GIVE TO THE OTHER PARTY OR PARTIES (THE “ARBITRATION
RESPONDENTS”) NOTICE OF THEIR INTENTION TO ARBITRATE (THE “ARBITRATION
DEMAND”).  THE ARBITRATION DEMAND WILL CONTAIN A NOTICE REGARDING THE NATURE OF
THE CLAIM.  THE ARBITRATION RESPONDENTS WILL FILE AN ANSWERING STATEMENT (THE
“ARBITRATION ANSWER”) WITHIN FOURTEEN (14) DAYS AFTER THE ARBITRATION DEMAND. 
THE ARBITRATION ANSWER WILL CONTAIN A STATEMENT SETTING FORTH IN REASONABLE
DETAIL THE ARBITRATION RESPONDENTS’ RESPONSES AND DEFENSES TO THE ARBITRATED
CLAIM.  IF THE ARBITRATION RESPONDENTS ASSERT A COUNTERCLAIM, (I) THE
ARBITRATION RESPONDENTS SHALL SEND IT WITH THE ARBITRATION ANSWER AND SUCH
COUNTERCLAIM MUST INCLUDE A STATEMENT SETTING FORTH IN REASONABLE DETAIL THE
NATURE OF THE COUNTERCLAIM, THE AMOUNT INVOLVED, IF ANY, AND THE REMEDY SOUGHT,
AND (II) THE ARBITRATION CLAIMANTS WILL FILE A REPLY STATEMENT (THE “ARBITRATION
REPLY”) AS SOON AS IS REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN
FOURTEEN (14) DAYS, AFTER THE COUNTERCLAIM. THE ARBITRATION REPLY WILL CONTAIN A
STATEMENT SETTING FORTH IN REASONABLE DETAIL THE ARBITRATION CLAIMANTS’
RESPONSES AND DEFENSES TO THE COUNTERCLAIM.  IF NO ARBITRATION ANSWER OR
ARBITRATION REPLY IS GIVEN WITHIN THE STATED TIME, THE CLAIM OR THE COUNTERCLAIM
WILL BE ASSUMED TO BE DENIED.  FAILURE TO FILE AN ARBITRATION ANSWER OR
ARBITRATION REPLY WILL NOT OPERATE TO DELAY THE ARBITRATION.


(D)           UNLESS THE PARTIES TO THE ARBITRATION AGREE OTHERWISE, THE
ARBITRATOR MAY ORDER DEPOSITIONS ONLY FOR GOOD CAUSE AND EACH PARTY TO THE
ARBITRATED CLAIM MAY MAKE SUCH DOCUMENT REQUESTS AND OTHER DISCOVERY (OTHER THAN
DEPOSITIONS) AS PERMITTED IN ACCORDANCE WITH THE STREAMLINED ARBITRATION RULES
AND PROCEDURES OF JAMS IN EFFECT ON THE DATE HEREOF.


(E)           THE ARBITRATION HEARINGS WILL BE CONDUCTED OVER A PERIOD NOT TO
EXCEED THIRTY (30) DAYS COMMENCING AS OF THE DATE OF THE FIRST HEARING.  THE
ARBITRATOR SHALL MAKE A FINAL DECISION ON THE ARBITRATED CLAIM WITHIN THIRTY
(30) DAYS OF THE FINAL HEARING. THE ARBITRATOR MAY MAKE SUCH ORDERS WITH REGARD
TO SCHEDULING, ALLOCATION OF HEARING TIME, OR


 

8


--------------------------------------------------------------------------------



 


OTHERWISE AS HE OR SHE DEEMS APPROPRIATE TO ACHIEVE COMPLIANCE WITH THESE TIME
LIMITATIONS.  THE PARTIES HAVE INCLUDED THE FOREGOING PROVISIONS LIMITING THE
SCOPE AND EXTENT OF THE ARBITRATION WITH THE INTENTION OF PROVIDING FOR PROMPT,
ECONOMIC AND FAIR RESOLUTION OF ANY DISPUTE SUBMITTED TO ARBITRATION.


(F)            THE ARBITRATION CLAIMANTS, ON THE ONE HAND, AND THE ARBITRATION
RESPONDENTS, ON THE OTHER, WILL, AS AN INITIAL MATTER, EQUALLY BEAR THE COSTS
AND FEES OF THE ARBITRATION, IF APPLICABLE, BUT THE ARBITRATOR SHALL AWARD SUCH
COSTS IN INVERSE PROPORTION AS THE ARBITRATION CLAIMANTS, ON THE ONE HAND, AND
THE ARBITRATION RESPONDENTS, ON THE OTHER, MAY PREVAIL ON THE MATTERS RESOLVED
BY THE ARBITRATOR (BASED ON THE VARIANCE OF THEIR RESPECTIVE PROPOSED
ARBITRATION DEMAND, ARBITRATION ANSWER AND/OR ARBITRATION REPLY, AS APPLICABLE,
FROM THE DETERMINATION OF THE ARBITRATOR), WHICH PROPORTIONATE ALLOCATIONS SHALL
BE DETERMINED BY THE ARBITRATOR AT THE TIME THE DETERMINATION OF THE ARBITRATOR
IS RENDERED ON THE MERITS OF THE MATTERS SUBMITTED.


(G)           THE ARBITRATOR SHALL ENTER A WRITTEN AWARD SPECIFYING THE BASIS
FOR HIS OR HER DECISION, INCLUDING FINDINGS OF FACT AND CONCLUSIONS OF LAW, THE
BASIS FOR THE DAMAGES AWARD AND A BREAKDOWN OF THE DAMAGES AWARDED, AND THE
BASIS FOR ANY OTHER REMEDY.  ANY PARTY DISSATISFIED WITH THE AWARD MAY INVOKE
THE JAMS OPTIONAL ARBITRATION APPEAL PROCEDURE (BASED ON THE RULES THEREFOR IN
EFFECT AT THE TIME OF THIS AGREEMENT).  SUCH JAMS OPTIONAL ARBITRATION APPEAL
SHALL BE LIMITED TO WHETHER THERE ARE ANY ERRONEOUS CONCLUSIONS OF LAW, OR ANY
FINDINGS OF FACT NOT SUPPORTED BY SUBSTANTIAL EVIDENCE.  THE APPELLATE ARBITRAL
PANEL MAY VACATE, MODIFY, CORRECT, OR AFFIRM THE AWARD IN WHOLE OR IN ANY PART. 
THE AWARD (AS MODIFIED, CORRECTED, OR AFFIRMED BY THE APPELLATE ARBITRAL PANEL,
OR IF NO SUCH JAMS APPEAL IS TAKEN, AS ORIGINALLY RENDERED BY THE ARBITRATOR)
WILL BE CONSIDERED AS A FINAL AND BINDING RESOLUTION OF THE DISAGREEMENT.


(H)           ANY ARBITRATION PROCEEDING WILL BE CONDUCTED ON A CONFIDENTIAL
BASIS, AND ANY CONFIDENTIAL MATERIAL DISCLOSED DURING ANY SUCH PROCEEDING WILL
BE KEPT CONFIDENTIAL BY THE PARTIES TO SUCH PROCEEDING AND BY THE ARBITRATOR.


(I)            THE ARBITRATOR’S DISCRETION TO FASHION REMEDIES HEREUNDER WILL BE
NO BROADER OR NARROWER THAN THE LEGAL AND EQUITABLE REMEDIES AVAILABLE TO A
COURT BEFORE WHICH SUCH ARBITRATED CLAIM MAY HAVE BEEN BROUGHT BUT FOR THIS
SECTION 5.8, UNLESS THE PARTIES EXPRESSLY STATE ELSEWHERE IN THIS AGREEMENT THAT
PARTIES WILL BE SUBJECT TO BROADER OR NARROWER LEGAL AND EQUITABLE REMEDIES THAN
WOULD BE AVAILABLE UNDER THE LAW GOVERNING THIS AGREEMENT.


(J)            THE ARBITRAL AWARD WILL BE THE EXCLUSIVE REMEDY OF THE PARTIES
FOR ALL CLAIMS, COUNTERCLAIMS, ISSUES OR ACCOUNTINGS PRESENTED OR PLEADED TO THE
ARBITRATOR.  THE AWARD WILL INCLUDE INTEREST FROM THE DATE OF THE ARBITRATED
CLAIM UNTIL THE AWARD IS FULLY PAID, COMPUTED AT THE THEN-PREVAILING U.S. PRIME
RATE, PLUS FIVE PERCENT (5%).  ANY ADDITIONAL COSTS, FEES OR EXPENSES INCURRED
IN ENFORCING THE ARBITRAL AWARD (OR SUCCESSFULLY RESISTING IT) WILL BE BORNE BY
THE PARTY AGAINST WHICH ENFORCEMENT IS SOUGHT IF SUCH AWARD IS SUCCESSFULLY
ENFORCED (OR BORNE BY THE PARTY SEEKING TO ENFORCE SUCH AWARD IF THE RESISTING
PARTY SUCCESSFULLY RESISTS ITS ENFORCEMENT).  ANY PARTY MAY ENFORCE AN ARBITRAL
AWARD IN ANY COURT OF COMPETENT JURISDICTION.


 

9


--------------------------------------------------------------------------------



 


5.9           COUNTERPARTS.   THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER
WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


5.10         NO PRESUMPTION AGAINST DRAFTER.   EACH OF THE PARTIES HERETO HAS
JOINTLY PARTICIPATED IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE
EVENT AN AMBIGUITY OR A QUESTION OF INTENT OR INTERPRETATION ARISES, THIS
AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY EACH OF THE PARTIES HERETO
AND NO PRESUMPTIONS OR BURDENS OF PROOF SHALL ARISE FAVORING ANY PARTY BY VIRTUE
OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT.


5.11         ENFORCEMENT.   IN THE EVENT EITHER OF THE PARTIES TO THIS AGREEMENT
SHALL BRING AN ACTION AGAINST THE OTHER PARTY WITH RESPECT TO THE ENFORCEMENT OR
BREACH OF ANY PROVISION OF THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION
SHALL RECOVER FROM THE NON-PREVAILING PARTY THE COSTS INCURRED BY THE PREVAILING
PARTY WITH RESPECT TO SUCH ACTION INCLUDING COURT COSTS AND REASONABLE
ATTORNEYS’ FEES.


5.12         RECITALS.  THE RECITALS SET FORTH ABOVE ARE HEREBY INCORPORATED IN
AND MADE A PART OF THIS AGREEMENT BY THIS REFERENCE.


5.13         INDEMNIFICATION.   IWEST AGREES TO DEFEND, INDEMNIFY AND HOLD
HARMLESS CONSULTANT FOR ANY AND ALL ACTS TAKEN OR OMITTED TO BE TAKEN BY
CONSULTANT HEREUNDER (EXCEPT FOR BAD FAITH, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) AS IF CONSULTANT WAS A DIRECTOR OF IWEST AS PROVIDED IN IWEST’S
CHARTER AND BYLAWS IN ACCORDANCE WITH THE SAME TERMS, CONDITIONS, LIMITATIONS,
STANDARDS, DUTIES, RIGHTS AND OBLIGATIONS AS A DIRECTOR.  IF IWEST ENTERS INTO
AN INDEMNIFICATION OR SIMILAR AGREEMENT COVERING SUCH INDEMNIFICATION MATTERS
WITH ANY IWEST DIRECTOR, IWEST WILL OFFER AND ENTER INTO A SIMILAR
INDEMNIFICATION AGREEMENT WITH CONSULTANT.  THE PROVISIONS OF THIS SECTION 5.13
SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.

[Signature page follows.]

 

10


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.

INLAND WESTERN RETAIL REAL ESTATE
TRUST, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

 

 

 

11


--------------------------------------------------------------------------------